Citation Nr: 1342101	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  00-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from July 11, 1978 to August 1, 1978.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1999 decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over this case was subsequently transferred to the VARO in Manila, Republic of the Philippines, and that office forwarded the appeal to the Board.  

In December 2000, the Veteran testified during a hearing before a Decision Review Officer (DRO).  In February 2003, the Veteran testified before the undersigned at a Travel Board hearing.  

In January 2004, the Board denied entitlement to service connection for a personality disorder and remanded the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD.  The Board denied that claim in November 2004.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2006 Order, the Court vacated the Board's November 2004 decision and remanded the matter for further proceedings.  

In July 2007 and again in August 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development. 

In May 2011, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed this decision to the Court.  In a November 2012 Memorandum Decision, the Court vacated the Board's May 2011 decision and remanded the matter for further proceedings consistent with that decision.  

In May 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2012).  The requested opinion was received by the Board in July 2013 and in August 2013, the Veteran and his attorney were provided notice.  In October 2013, the attorney responded with additional argument.  

The VBMS and Virtual VA folders have been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not credible.

2.  A psychosis did not manifest during service.  Any current psychiatric disorder is unrelated to service.

3.  The appellant has a personality disorder.  He did not have superimposed pathology during service.  

4.  An acquired psychiatric disorder, to include depressive neurosis, clearly and unmistakably preexisted service and clearly and unmistakably did not increase in severity during the Veteran's brief period of service.  

5.  The Veteran's PTSD is not related to a corroborated in-service stressor.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within the meaning of compensation benefits.  38 C.F.R. § 3.303 (2013).

2.  Depressive reaction clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated during service.  The presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2013).  

3.  A preexisting psychiatric disorder, to include depressive neurosis, was not aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.306.

4.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Through extensive correspondence, to include in April 2001, January 2004, March 2006, August 2007, September 2009, November 2009 and December 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include a claim for PTSD based on personal assault.  The Veteran was also provided notice of what part of that evidence is to be provided by the claimant, of what part VA will attempt to obtain, and of how VA assigns disability ratings and effective dates.  The claim was readjudicated in the April 2011 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, VA medical center records, and Social Security Administration (SSA) records.  As to private medical records, VA requested and obtained those for which the Veteran submitted authorizations for release of records.  

Pursuant to the July 2007 remand, the Veteran was asked to provide an appropriate authorization for release of records from Bartlett Regional Hospital.  The Veteran did not submit the requested authorization and thus, VA was unable to request these records.  

VA requested information regarding the claimed stressor.  In February 2010, the RO's U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator prepared a formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD indicating that the information provided by the Veteran was too vague to pursue.  As discussed in further detail below, this claim involves alleged unreported personal trauma.  Further attempts to verify the stressor through official sources would serve no useful purpose.  

Throughout the appeal, the Veteran was provided numerous VA examinations and a VHA opinion was obtained in June 2013.  The Board finds this opinion highly probative as it was based on review of the claims folder, was responsive to all questions posed, and included well-reasoned rationale.  

The Board has considered the attorney's response to this opinion and the complaints regarding its adequacy.  The attorney essentially argues that the VHA opinion was founded on an inaccurate factual premise (i.e., that there was no credible evidence of the claimed in-service assaults) and that it was speculative.  The attorney also argued that in making the finding that the Veteran's condition did not undergo permanent worsening, the examiner failed to address the fact that the Veteran attempted suicide shortly after separation from service. 

The VHA opinion was requested, in part, so that the examiner could provide an opinion as to whether there were behavior changes during service that constitute credible evidence that the claimed in-service assaults occurred.  See 38 C.F.R. § 3.304(f)(5).  As such, consideration of the Veteran's credibility was clearly warranted.  Further, while the VHA examiner did use the term "speculative" at various times in the opinion, the overall opinion is clearly negative and against the Veteran's claim.  The examiner also stated that she "reviewed the entirety of the provided five-volume chart" and thus, any failure to specifically address a certain piece of evidence does not render the opinion inadequate.  On review, the Board finds the VHA opinion adequate and further opinion is not required.  

The Veteran is represented by private counsel and has had the opportunity to submit evidence and testimony in support of his claim.  The Veterans Law Judge's actions at the hearing supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.  

Factual Background

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. 
Considering the extensive evidence in this case, the Board finds it necessary to set forth the relevant facts in detail.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Private medical records show that the Veteran was a patient at the NAPA State Hospital during the periods from approximately December 1967 to April 1970 and from August 1970 to August 1971.  Diagnoses included adjustment reaction of childhood, hyperkinetic behavior, conduct disturbance; depressive reaction; learning disability; adjustment reaction of childhood, conduct disturbance; and adjustment reaction of childhood with depressive features.  

The Veteran underwent an enlistment examination on May 19, 1978.  At that time, he denied depression, excessive worry, or nervous trouble of any sort and indicated he was in good health.  Psychiatric system was reported as normal on clinical evaluation.  Medical history form dated May 22, 1978 shows that he denied psychological problems or ever having a psychological consultation.  

The Veteran entered active duty in the Coast Guard on July 11, 1978.  One day later, he underwent a pre-training examination.  At that time, he reported a history of hospitalization in a mental institution from ages 9-14, but indicated that he had no problems now.  
      
The Veteran underwent a psychiatric evaluation on July 20, 1978.  It was noted that he was initially referred on July 12th at the time of his pre-training examination because the examiner was concerned about apparent depression and reported history of previous psychiatric hospitalization.  The Veteran was then seen on July 18th at his own request.  At the time he was initially seen, he tearfully stated that he ought to go to jail for fraudulent enlistment.  He was sure he would be a failure and he expressed ambivalent feelings about staying in, but said he would kill himself if he was sent home.  Several days later he said he was thinking about jumping out of a window and requested to return to the clinic.  When seen on July 18th, he stated he had contemplated suicide after finding a razor blade in a locker and he was sure he would be "six feet under" if he stayed.  He said the confinement here reminded him of bad memories from his childhood hospitalization.  He joined the Coast Guard because he liked boats and felt patriotic.  He described himself as "half-crazy" because of the violent nature of his dreams and fantasies, although he does not act on them.  

On mental status examination, the Veteran was tearful during his initial interview and during the second interview, he appeared to be depressed.  On occasion he would smile appropriately to the content of his speech.  Speech was very slow and he tended to drift into abstract philosophical discussion.  There was no evidence of hallucinations or delusions.  He reported suicidal ideation but was looking forward to returning home.  He was oriented in all spheres and cognitive functioning was unimpaired.  Impression was depressive neurosis in a schizoid personality; preexisted enlistment and was not aggravated by military service. 

The Veteran was subsequently discharged following 21 days of active military service.  Medical Board report indicates that the evaluee failed to give adequate history at time of enlistment; however, depression was very obvious to pretraining examiner.  Primary diagnosis was depressive neurosis and second diagnosis was schizoid personality.  

SSA records indicate disability beginning in August 1978 based on a primary diagnosis of chronic anxiety disorder.  

A March 1988 psychiatric evaluation for SSA purposes notes the Veteran was discharged from the Coast Guard on medical grounds after 2 months of service and while the details of this were not clear, he became angry and intense as he described "being spit on ... humiliated."  Following examination, diagnosis was schizophrenia, chronic paranoid type.  A personality disorder with prominent, schizoid and paranoid features was also noted.  

A May 1996 private emergency services intake report indicates the Veteran was requesting immediate help for an anger problem.  He reported serious conduct and substance abuse problems and from age 11.5 to 16 was in and out of state custody in foster homes and institutions.  He reported being regularly beaten by a psych tech as well as a foster mother.  Diagnosis was adjustment disorder with mixed emotional features; dysthymia; PTSD, chronic; and polysubstance abuse.  A borderline personality disorder, rule out antisocial disorder was also noted.  

In an October 1999 statement, the Veteran reported that approximately 6 days after entering service, he was physically assaulted by 3 enlisted personnel.  5 days later, the same thing happened.  

A March 2000 evaluation for SSA purposes indicates that the Veteran had a severe personality disorder with an unusual mix involving schizotypal, antisocial, borderline and histrionic traits.  

A March 2000 statement from a mental health clinician (J.F., M.A.) indicates that the Veteran's PTSD, formerly diagnosed as depressive neurosis in 1978, is a long standing condition from childhood and appears to have been exacerbated during service, causing him great anguish and distress.  

An April 2000 statement from Dr. C.E. indicates that the Veteran has had PTSD for many years and apparently the symptoms exacerbated during service and continue to date.  

At the December 2000 Regional Office hearing, the Veteran reported that he was beat up twice during service.  When asked whether he went for treatment, he testified that he went to a doctor or medical person and they gave him aspirin and he was sent to the Base Captain, another doctor.  He showed his bruises but the doctor said don't worry about it.  He further stated he was told that he had a skull fracture.  He also testified that he told the SSA doctors what had happened to him in service.  

On VA examination in August 2001, the Veteran reported that he was physically assaulted on 2 occasions during service.  He denied ever being hospitalized as a child and reported a good childhood and that he was entirely well until he was assaulted in service.  Following examination, diagnosis was major depression with psychotic features and schizoid personality.  The examiner noted the falsified medical history at enlistment and that it was difficult to ascertain if this condition was exaggerated by the experiences in service, particularly in the inability to document that any such assault was ever proven.  

At the February 2003 travel board hearing, the Veteran testified that he was beaten twice during service.  He stated that he had black and blue marks all over his back, stomach, sides, arms and jaw.  The second time they said if he did not shut up they would cut him up with a box cutter.  

On VA examination in February 2004, the Veteran stated he did not remember if he had been in a treatment facility as a child.  He alleged that he was beaten up twice during service and attributes all of his problems to this.  Following examination, there was no Axis I diagnosis.  Axis II diagnosis was antisocial personality disorder.  The examiner stated that he did not have the sense that the Veteran was truthful during the interview and in general, his presentation was not credible.  He saw him as suffering from a personality disorder and having a lot of secondary gain issues.  The examiner noted that other clinicians have commented that his pain complaints seem exaggerated and he has used the medical system in a nontherapeutic manner to obtain narcotic analgesics.  The examiner suspected malingering.  

The Veteran underwent a private psychiatric evaluation by Dr. R.O. in January 2007.  The Veteran reported that during basic training, he experienced hazing in the hands of his trainers.  He reported that three men inflicted physical harm on him.  He allegedly sustained multiple abrasions, hematomas, bruises, fractured jaw and a head injury in the right temporal area.  The kind of treatment he received happened several times and was inflicted by the same men.  He informed the Base Captain and another Doctor in the unit who gave him assurance not to worry about it.  The examiner found the Veteran to be suffering from a psychiatric disorder which falls under the classification of PTSD.  

In a July 2007 affidavit, the Veteran reported that during service, he was the victim of severe hazing that almost killed him.  His physical damages included back/spine injury, internal body pains, internal broken bones, and bruises and burns.  

In a February 2008 statement, the Veteran reported a double hazing.  He further stated that during his 3 weeks of active service there were 4 incidents of hazing involving 4 people.  

The Veteran underwent a private psychiatric evaluation in May 2008.  He reported 2 assaults during his 3 weeks in the Coast Guard.  Following examination, Axis I diagnosis was schizophrenia, history of attention deficit disorder as a child, history of polysubstance abuse, malingering, and pain disorder with psychological factors and a general medical condition.  Axis II diagnosis was history of diffuse learning disorders noted and personality disorder not otherwise specified with narcissistic and antisocial personality features noted.  

On private psychological evaluation in June 2009, the Veteran reported he was beaten during service and suffered several fractured bones and the loss of several teeth.  He reported that he did not reveal the incident or injuries to anyone but his mother and a psychiatrist (whose records have been destroyed) because he was afraid for his life.  The examiner noted that all of the interventions the Veteran has had since 1978 indicate that he manifested PTSD during childhood and adolescence; however, no incident or event indicates that.  It strongly appeared that he manifested a conduct disorder and an attention deficit disorder with hyperactive features, neither of which have anything to do with PTSD.  The examiner stated that the Veteran did not have a preexisting PTSD problem.  Further, he was not admitted to a psychiatric hospital but more like a facility for delinquent adolescents.  The examiner stated that the bizarre behavior since 1978 could easily be the ramifications of the extremely traumatic events he underwent.  Diagnosis was PTSD, schizophrenia paranoid type, and personality disorder.  
      
The Veteran underwent a VA examination in August 2010.  He reported that after 3-4 days in service, he was assaulted.  He claimed he lost 41/2 teeth and was repeatedly kicked in the jaw and back.  He claims to have requested medical care but was denied and just given aspirin.  A second assault occurred 3 days later and he was bruised over 95 percent of his body and walked out on crutches.  He reported that he tried to kill himself after he got out of the military "because he was abused, but he missed."  Following examination, diagnosis was PTSD, chronic.  Depression was secondary to chronic pain syndrome.  
      
A private psychological report dated in October 2010 indicates the Veteran was referred by VA for various psychodiagnostic tests.  Impression following testing was major depression, somatization features, and PTSD. 
      
A November 2010 addendum indicates that depression can be attributed to claimed PTSD since there was a claimed stressor which is "accident involving actual or threatened serious injury or death to self."  

A VHA opinion was obtained in June 2013.  Following review of the record, the examiner summarized the case and responded to the questions posed by the Board.  Regarding which psychiatric pathology preexisted service and whether there was aggravation during service, the examiner responded as follows:

While it is difficult to make a retrospective diagnosis based on chart review, as noted in the case summary, there is substantial evidence of behavioral problems that predate the veteran's service enlistment, including conduct disorder and substance use disorders.  Per the available records from Napa State Hospital, [the Veteran's] discharge diagnosis was Adjustment Reaction of Childhood with Depressive Features.  Any further diagnostic considerations beyond those would be purely speculative.  However, it is unlikely that these preexisting disorders were aggravated by the veteran's 21 days of active service, and there is no indication of permanent worsening of his psychiatric condition.  At the time of his discharge from Napa State Hospital, the physician commented that the patient's prognosis, while in the custody of his mother, "is very poor."  All subsequent psychiatric evaluations and diagnoses were based on the supposition that the history the patient provided was accurate and truthful; in other words, that a traumatic event during service actually occurred.  There is no way to definitively prove or disprove this.  

As to whether there were behavior changes during service that constitute credible evidence that the claimed in-service assaults occurred, the examiner stated:

As mentioned above, there is no way to definitively prove or disprove that an assault occurred.  However, there are no documented behavior changes that support credible evidence that such a stressor occurred.  The veteran never mentioned any assaults to the mental health providers that examined him on 7/18/78 or 7/20/78.  The veteran did complain of depression and suicidal ideation, and described feelings of guilt regarding the fraudulent information he provided during enlistment regarding his psychiatric history.  It is impossible to determine if his emotional distress described during that time may have been related to or exacerbated by an assault of the nature he asserts.  However, there is also no physical evidence of the assault, and this would have been routinely described in the mental status exam.  There is no mention of abnormal physical findings on either mental status exam.

The examiner was asked to comment on the significance, if any, of the Veteran's reported suicidal ideation, as well as his statements that he was sure he would be "six feet under" if he stayed and that his confinement reminded him of Napa State Hospital and of all the bad memories he had of his hospitalization there.  The examiner stated:

No specific significance is attributed to the reports of suicidal ideation, or the statements made about his belief that he would be six feet under if he stayed.  Interpretations of these statements would be purely speculative.

The examiner was also requested to comment on the severity of the injuries as reported by the Veteran and whether these types of injuries, if present, would ordinarily be documented by a medical professional during the course of a psychiatric evaluation.  The examiner stated:

If the injuries the veteran described were present, they would typically be depicted in the mental status exam as significant findings, and the patient would be referred for immediate treatment of his injuries, as those types of injuries would take precedence over a routine psychiatric evaluation.  This is standard medical practice.  The extent of injuries he described are potentially life-threatening, and would have required further medical workup immediately.  

The examiner further remarked on the Veteran's psychiatric history and credibility as follows:  

This veteran has a history significant for pre-existing behavioral problems, indicative of conduct disorder, which may have progressed to antisocial personality disorder (ASPD).  Required for a diagnosis of ASPD are symptoms of Conduct Disorder with onset before age 15 (1), and the descriptions given in the Napa State Hospital records support this.  Further, subsequent mental health evaluations suggest personality pathology, which is likely a contributing factor in this veteran's case.  

This veteran has presented an unstable history - an inconsistent accounting of the events that occurred.  Based on the documents provided, I would not consider him a reliable historian.  There is evidence of willful deceit (which is also consistent with ASPD), including providing fraudulent information during his initial enlistment regarding his psychiatric stability.  Throughout numerous VA and private examinations, the veteran has given various, inconsistent descriptions of his assault (number of events that occurred, number of assailants, extent of the injuries sustained), and there is no credible evidence to support his claim that in-service assaults occurred.  

It is the opinion of this review that it is unlikely that the patient suffered an assault to the extent that he described.  While it is not possible to definitively establish that no assault occurred, it is implausible that an assault to the extent he described occurred and went unnoticed and untreated.  



Laws and Regulations

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Pursuant to regulation, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 1137; 38 C.F.R. § 3.304(b). 

In cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner.  

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that pre-service psychiatric illness was aggravated during service due to the trauma of in-service assaults and also resulted in PTSD.  

The Veteran had a psychiatric disorder (namely depressive neurosis and schizoid personality), which preexisted active service.  The Court noted "that the appellant does not dispute the Board's factual finding that his psychiatric condition preexisted service."  See November 2012 Memorandum Decision, p. 10, n.1.
  
The November 2012 Memorandum Decision, however, vacated the Board's May 2011 decision because the Secretary failed to provide an adequate statement of reasons or bases for finding that the Veteran's preexisting psychiatric condition did not worsen during service and for finding the appellant not credible regarding the occurrence of the claimed in-service personal assaults.  

Whether or not the claimed assaults can be corroborated is a critical inquiry in this case.  As the deficiencies addressed in the Memorandum Decision overlap to some extent, the Board will first address the Veteran's credibility.  

The Veteran is competent to report the in-service assaults.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  "Competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno, 6 Vet. App. at 469).

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

For various reasons, the Board does not find the Veteran credible.  The Veteran reported false information, at entrance, regarding a pre-service history and treatment.  The Veteran has made inconsistent statements regarding his claimed stressors.  The Board acknowledges the attorney's arguments that "[t]he veteran's statements regarding the circumstance of the in-service assaults have, at all times, been uniform and unswerving."  See Attorney argument dated March 7, 2013.  In October 2013, the attorney summarized the evidence of record and stated that review of the Veteran's statements shows that he has consistently stated that he was subject to two assaults during service by the same assailants and that he suffered head and jaw injuries.  The attorney further points out that although the Veteran has been inconsistent about his childhood psychiatric problems, he has always been consistent with regard to the material question in this case, i.e., whether he was physically assaulted during service.  

The Board disagrees and finds that the Veteran has provided inconsistent statements on numerous matters, to include the number of times of the alleged hazing/assaults, individuals involved, and the severity of the injuries.  For example, the Veteran reported that he was assaulted twice, that the treatment happened several times, and that there were 4 incidents of hazing.  He reported that there were 3 individuals involved and that there were 4 individuals involved.  The description of the assaults and injuries also varies widely.  He reported being spit on and humiliated and also described injuries as ranging from black and blue marks, to suffering internal injuries, fractured bones, loss of teeth, the need for crutches, and even a skull fracture.  

In reviewing the record, the Board notes that it is replete with contradictory information regarding his pre-military history, substance abuse history, family history, and employment history.  The Veteran has also provided contradictory information as to how he sustained his back injury and loss of teeth.  That is, he has attributed these injuries to the claimed assaults, as well as multiple motor vehicle accidents and a fall from a roof.  

The Veteran's reported assaults are inconsistent with contemporaneous evidence of record.  Specifically, the service treatment records contain no evidence of the claimed physical injuries.  Here, a medical professional (VHA) has determined that such injuries would have been observed and recorded by a medical professional.  

The Board acknowledges the October 2013 statement, wherein the attorney argues that the injuries may not have been obvious to the examiner or that the Veteran concealed the injuries due to fear.  The Board does not find this argument persuasive.  It is almost absurd to think that if an individual was covered with bruises over 95 percent of his body and had multiple fractured bones or internal injuries that it would not be noticed by a trained medical professional or that the Veteran could have somehow concealed such injuries.  As noted by the VHA professional the injuries would have been depicted in the mental status examination as significant findings and would have been referred for immediate treatment.  The Board further doubts the contention that the Veteran was hiding his injuries when by his own statement, he walked out of there on crutches.  The VHA examiner stated that it was "implausible" that an assault to the extent described occurred and went unnoticed and untreated.  

The Board questions the Veteran's overall veracity.  That is, he clearly falsified his psychiatric history at enlistment.  The VHA examiner indicated that providing fraudulent information was evidence of willful deceit.  There is also evidence the Veteran continued to provide inaccurate information post-service.  For example, on VA examination in August 2001, the Veteran denied being hospitalized as a child and indicated that he was fine until the assaults during service.  

Next, the Veteran's statements as to the claimed assaults, made many years following service and in the pursuit of compensation, are essentially self-serving.  Given the factual background as set forth, arguing otherwise would clearly be detrimental to his claim.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Additionally, there is concern over malingering and self-gain.  For example, the February 2004 examiner suspected malingering and saw the Veteran as having a lot of secondary gain issues.  His credibility has been questioned on numerous occasions throughout the record.  The VHA examiner noted the Veteran's unstable history and inconsistent accounting of evidence and specifically stated that she would not consider him a reliable historian.  

The Board has also considered whether any other evidence, to include behavior changes, constitutes credible supporting evidence of the stressor.  The Veteran relies on his own in-service statements of suicidal thoughts and fear of remaining in service as evidence that the assaults occurred.  The Memorandum Decision specifically references the Veteran's fear that he would be "six feet under" if he stayed in the military.  

The Veteran's statements as to suicidal ideation appear to have been made in the context of concerns over the ramifications of potentially fraudulent enlistment.  Further, there is evidence that these thoughts were related to his feeling of confinement associated with the service because it reminded him of his hospitalization prior to service. The Board finds nothing in these statements to suggest that he was assaulted or that he feared for his life because of a third party.  

The VHA examiner stated that it was impossible to determine if his emotional distress was related to or exacerbated by the claimed assaults and she indicated that no specific significance was attributed to the Veteran's reports of suicidal ideation or his statement as to being six feet under.  The attorney argues that the VHA examiner's statements are inconsistent in this regard.  The Board disagrees and further notes that the examiner specifically stated that there was "no documented behavior changes that support credible evidence that such a stressor occurred."  

For the reasons set forth above, the Board does not find the Veteran credible and does not find his statements, to include those to examiners, sufficient to establish the claimed in-service personal assaults.  Additionally, the Board does not find any other credible evidence or behavior changes sufficient to corroborate the claimed stressor.  

In making these determinations, the Board acknowledges that it generally may not find that lay evidence lacks credibility "merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed Cir. 2006).  Further, the Board has considered the arguments that it may not consider the absence of evidence as substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  

The Board agrees that a lack of contemporaneous evidence is typically anticipated in cases where the Veteran did not report an assault or did not seek medical treatment.  In the current appeal, however, there is not a complete absence of evidence.  The Veteran clearly underwent psychiatric evaluations during service and in proximity to the claimed assaults.  Regardless of whether or not he reported his physical injuries, if they occurred to the extent described, according the VHA professional they would have routinely been documented in the ordinary course of evaluation and treatment.  Thus, under the particular circumstances of this case, the absence of evidence documenting the injuries as described tends to disprove the Veteran's version of events.  Regardless, the Board reiterates that its findings as to credibility and lack of corroborative evidence are not based solely on the absence of contemporaneous reports documenting the claimed personal trauma and resulting injuries.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (a Veteran's failure to report an in-service assault to military authorities may not be considered as relevant evidence tending to prove that an assault did not occur.)  Rather, and as discussed above, the Board has numerous reasons for doubting the Veteran's credibility and the occurrence of the claimed stressors.  

As to whether the Veteran's preexisting psychiatric disorder worsened during service, the November 2012 Memorandum Decision noted that the Board did not discuss potentially favorable evidence contained in the service records.  Specifically, evidence showing he had suicidal ideation and was fearful of what would happen if he remained in the military.  The Appellant's Brief notes that the Veteran endorsed symptoms of depression at the time he entered service, but it was not until a week later that he first expressed thoughts of suicide and the fear that remaining in service would result in his death.  It is argued that in addition to corroborating the claimed stressor, this evidence shows that psychiatric symptoms increased in severity.  

As discussed above, it appears that the thoughts of suicide were related to his concerns over fraudulent enlistment and/or the feeling of confinement associated with the service because it reminded him of his hospitalization prior to service.  The Veteran's in-service statements are also somewhat inconsistent.  That is, he was concerned as to what would happen if he remained in service and what would happen if he were sent home.  Despite reporting suicidal ideation, he was also looking forward to returning home and the in-service examiner stated that if discharged into his own custody he would not constitute a menace to himself or to the public safety.  The Board further notes that intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation.  Rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, 'a lasting worsening of the condition' - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

In October 2013, the attorney suggested that a permanent worsening is shown because the Veteran attempted suicide shortly after separation from service.  Considering all of the Veteran's preexisting psychiatric problems and his lack of credibility, the Board does not find any self-reported post-service suicide attempt probative evidence of in-service aggravation.  

The record contains post-service opinions indicating that a psychiatric disability, either PTSD or otherwise, was aggravated by service and also that diagnose PTSD based on the Veteran's description of being assaulted in service after expressing anti-war views.  These opinions, however, are not probative because they are based on an inaccurate factual premise, i.e., the assault described by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

Contemporaneous service records show that once the Veteran's depression was recognized, he was referred for a psychiatric examination and it was determined that depressive neurosis in a schizoid personality existed prior to service and was not aggravated thereby.  The Board finds this determination substantially probative as it was made based on a review of the Veteran's history and his current symptoms at that time.  

The VHA examiner opined that it was unlikely that the preexisting disorders were aggravated by the Veteran's 21 days of service.  As discussed, the VHA opinion is considered highly probative.  

In this case, the probative evidence shows that there was no permanent worsening during service.  Thus, the Board finds that any preexisting psychiatric disorder clearly and unmistakably was not aggravated during the Veteran's very brief period of service.  There is also no credible evidence of superimposed disease on any preexisting personality disorder.  

As to presumptive service connection, the Board observes that the Veteran had only 21 days of service (not 90 or more) and a psychoses was not manifested to a compensable degree within one year following discharge from service.  Service connection on a presumptive basis is not warranted.  

The doctrine of reasonable doubt is not for application in this case.  See 38 U.S.C.A. § 5107.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


